Item 12 (b).Exhibits. SECTION 906 CERTIFICATION CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Name of Issuer:USAA MUTUAL FUNDS TRUST Balanced Strategy Fund International Fund GNMA Trust Cornerstone Strategy Fund International Fund – Adviser Shares GNMA Trust – Adviser Shares Growth & Tax Strategy Fund World Growth Fund Managed Allocation Fund Emerging Markets Fund World Growth Fund – Adviser Shares Emerging Markets Fund – Adviser Shares Precious Metals and Minerals Fund Treasury Money Market Trust Precious Metals and Minerals Fund – Adviser Shares In connection with the Semi Annual Reports on Form N-CSR/S (Reports) of the above-named issuer for the Funds listed above for the period ended November 30, 2010, the undersigned hereby certifies, that: 1. The Reports fully comply with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Reports fairly present, in all material respects, the financial condition and results of operations of the issuer. Date:01/26/2011 /S/ CHRISTOPHER W. CLAUS Christopher W. Claus President SECTION 906 CERTIFICATION CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Name of Issuer: USAA MUTUAL FUNDS TRUST Balanced Strategy Fund International Fund GNMA Trust Cornerstone Strategy Fund International Fund – Adviser Shares GNMA Trust – Adviser Shares Growth & Tax Strategy FundWorld Growth Fund Managed Allocation Fund Emerging Markets FundWorld Growth Fund – Adviser Shares Emerging Markets Fund – Adviser Shares Precious Metals and Minerals Fund Treasury Money Market Trust Precious Metals and Minerals Fund – Adviser Shares In connection with the Semi Annual Reports on Form N-CSR/S (Reports) of the above-named issuer for the Funds listed above for the period ended November 30, 2010, the undersigned hereby certifies, that: 1. The Reports fully comply with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Reports fairly present, in all material respects, the financial condition and results of operations of the issuer. Date:01/26/2011 /S/ ROBERTO GALINDO, JR. Roberto Galindo, Jr. Treasurer
